Citation Nr: 0701980	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  99-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to July 
1983.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2004, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

In November 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
providing the veteran VCAA notice and obtaining additional 
evidence.  The matter was subsequently returned to the Board 
for final appellate review.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy.

2. There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 West (2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  In this case the initial rating decision by 
the RO occurred before the enactment of the VCAA in November 
2000.  The Court also made it clear that where, as in this 
case, notice was not mandated at the time of the initial RO 
rating decision in January 1999 the RO did not err in not 
providing such notice.  Pelegrini at 120, VAOPGCPREC 7-2004.  
The Court did state that the veteran does have the right to 
VCAA content-complying notice and subsequent VA process

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice as to assignment of effective dates and 
disability ratings has not been provided to the veteran.  
However, as the Board is denying his claim for service 
connection, no prejudice can result from lack of notice 
regarding these downstream elements.

With regard to the remaining elements, VA satisfied the duty 
to notify by means of a letter to the veteran from the RO 
dated in December 2004.  The veteran was told of the 
requirements to establish a successful claim for service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
this regard, the veteran's representative has submitted a 
statement, dated in October 2006, summarizing the history of 
the case and stating that no further comment will be made.  
Subsequent process was provided the veteran by the RO's 
issuance of the September 2006 supplemental statement of the 
case.

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA health 
providers.  The veteran has not requested that VA assist him 
in obtaining any other medical evidence.  VA has assisted the 
veteran in efforts to verify his claimed stressors, 
requesting information from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) in May 2002, May 
2003, and through the Department of Defense in August 2005.  
Replies were received in July 2003 and August 2006.  In 
December 2004, VA requested from the veteran more detailed 
information regarding his stressors; the veteran has failed 
to respond.  Based on the information provided to date, a 
further search for documentation of the alleged stressors 
would be tantamount to a fishing expedition.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is 
not a license for a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with a search for documents, 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim).  

An appropriate VA examination was provided the veteran in 
November 1998.  Further examination is not required because, 
despite VA's efforts,  no inservice stressor has been 
verified.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(after the fact medical nexus evidence cannot provide the 
sole evidence of occurrence of a non-combat stressor).  
Therefore, a medical opinion favorable to the veteran would 
not change the outcome of this case.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:




If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, '....Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.'  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In PTSD questionnaires received in January 2000, the veteran 
reported three in-service stressors.  First, that on October 
15, 1978, he witnessed a friend and fellow soldier, Private 
J., shot and killed during training at Fort Benning, Georgia.  
He reports that blood was spilled on other soldiers.  Second, 
that on May 17, 1979, while field training in the 
demilitarized zone (DMZ) in Korea, a Private K. was killed 
when he stepped on a land mine, and that a friend was killed 
in a downtown Korean village.  Third, that on July 10, 1982, 
while his unit was field training at Fort Lewis Washington, 
his friend and roommate, Private W. was instantly killed when 
a jeep turned over.

During the May 2004 hearing the veteran provided testimony 
elaborating on these events.  He testified that private K. 
was a member of the Korean military, that Private W. was a 
close friend, and that the cause of private W.'s death was a 
broken neck.  Additionally, the veteran testified that he 
could not remember the first name of Private J., Private K., 
or Private W.  

Also of record is an August 1999 VA psychology consultation 
report which recorded stressful events reported by the 
veteran.  These include the alleged fatal shooting at Fort 
Benning and jeep accident at Fort Lewis.  This report 
contains two additional stressful events reported by the 
veteran.  He reported that a friend was shot and killed which 
resulted in the veteran's unit being assigned to the DMZ in 
Korea where his unit was subjected to enemy gunfire.  
Additionally, he reported being assigned to guard duty in an 
Arkansas detention camp for illegal Cuban immigrants and 
observing inhuman conditions and the death of detainees.  

The record contains no objective evidence that the veteran 
engaged in combat with the enemy.  His DD 214 is absent for 
any of the awards indicative of combat.  Nor did he serve 
during a period of war.  While a service Record of 
Assignments shows that the veteran served in an infantry 
division in Korea from December 1978 to December 1979 and 
from February to July 1983, there is no evidence that he 
engaged any enemy in combat.  In a June 2003 response to a VA 
request, the U.S. Armed Services Center for Unit Records 
Research (CURR) reported that no unit records were maintained 
for the units in which the veteran served in Korea and U.S. 
casualty reports did not record the death of a Private K.  
The Board finds that the veteran did not engage in combat 
with the enemy.  Therefore, verification of his claimed 
stressors cannot rest on his statements alone.

Since the veteran did not engage in combat with the enemy, he 
bears the burden of advancing a stressor that can be verified 
to some extent, even though not as to every single detail.  
See 38 C.F.R. § 3.159(c)(2)(i) (2005); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as the veteran's direct personal 
involvement in the stressful incident, may not be necessary 
in some circumstances).  To do so, the veteran must provide 
information in sufficient detail, as to at least one such 
incident, to enable VA to corroborate the stressor.

In this case, despite extensive efforts by VA, none of the 
veteran's claimed stressors have been verified.  Initially, 
VA requested verification of the veteran's reported stressors 
from CURR in May 2002 and May 2003.  A response dated in June 
2003, reported that records were not maintained for units to 
which the veteran was assigned during the relevant time 
frame.  This response also stated that available U.S. Army 
casualty files do not list a Private J. or Private K. as 
injured, wounded, or killed during the time frame provided by 
the veteran.  

In August 2005, VA again made an appropriate request for 
verification of the Private W.'s fatal motor vehicle 
accident.  The dates of the veteran's assignment to Fort 
Lewis, Washington were specified as April to December 1982.  

An August 2006 response, to the above request, reported that 
a U.S. soldier was injured while operating a vehicle on 
December 4, 1982 at Fort Lewis, Washington, but neither the 
soldier's name, unit designation, nor any other detailed 
information, was available concerning the incident.  U.S. 
casualty reports list a Private First Class T.K.W. (the same 
last name as identified by the veteran) as injured during an 
accident on December 4, 1982 in the State of Washington.  It 
was not possible to document any accident reports involving 
fatalities during the period December 2 to December 5, 1982.  

The Board is aware that the RO's August 2005 request included 
a reported date of May 1, 1982, for the alleged accident 
involving Private W.  This date is not of record as specified 
by the veteran, rather, in his PTSD questionnaire, he 
indicated 




that the accident occurred in July 1982.  Regardless, the 
retrieval of the December 4, 1982 non-fatal accident 
information demonstrates that the research encompassed the 
dates of the veteran's duty at Fort Lewis.  

While the August 2006 response did confirm that a serviceman 
with the same last name as that specified by the veteran was 
involved in a motor vehicle accident, the Board finds that 
this is not verification of his alleged stressor.  The name 
given for this roommate that was allegedly killed is a common 
surname and the veteran has not provided any more detailed 
information, including his roommate's first name.  There is 
no verification of the veteran's report of a fatal accident.  
The veteran stated that the accident happened in July 1982 
and the research report verified only a December 1982 
accident.  

With regard to his report of another friend killed in Korea 
and being subject to enemy gunfire in the DMZ, the veteran 
has provided no specific information as to dates or the 
friend's name; therefore no verification of these events is 
possible.  With regard to his report of guarding Cuban 
detainees in Arkansas, the service Record of Assignment does 
not show that the veteran was ever assigned duty in Arkansas, 
and the Board thus finds his account of these events to lack 
credibility.  

A non-combat veteran's own statements, standing alone, are 
insufficient proof of the occurrence of the claimed stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Because 
evidence of record has failed to establish an essential 
element of the veteran's claim for service connection for 
PTSD, the occurrence of an in-service stressor, his claim 
must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  The Board 


regrets that a more favorable determination could not be made 
in this case.



ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


